

116 HR 5661 IH: To prohibit the sharing of United States intelligence with countries that permit operation of Huawei fifth generation telecommunications technology within their borders.
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5661IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2020Mr. Banks (for himself and Ms. Cheney) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo prohibit the sharing of United States intelligence with countries that permit operation of
			 Huawei fifth generation telecommunications technology within their
			 borders.
	
		1.Prohibition on sharing of United States intelligence with countries that permit operation of Huawei
			 fifth generation telecommunications technology within their borders
 (a)ProhibitionIntelligence of or under the control of the United States, including intelligence products of the intelligence community, may not be shared with any country that permits operation within its national borders of fifth generation (5G) telecommunications technology of Huawei Technologies Co. Ltd.
 (b)DefinitionsIn this section, the terms intelligence and intelligence community have the meaning given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
			